         Case 2:19-cv-03326-JHS Document 2 Filed 07/30/19 Page 1 of 21



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA


AUDRA McCOWAN and                                              : Civil Action No. l 9-cv-3326
JENNIFER ALLEN,
                                                               : PROPOSED ORDER
                       Plaintiffs,                             : GRANTING PLAINTIFFS'
                                                               : MOTION FOR TEMPORARY
        V.                                                     : RESTRAINING ORDER and
                                                               : PRELIMINARY INJUNCTION
CITY OF PHILADELPHIA,
COMMISSIONER RICHARD ROSS JR.,
DEPUTY COMMISSIONER CHRISTINE COULTER,
CHIEF INSPECTOR DANIEL MacDONALD,
INSPECTOR MICHAEL McCARRICK,
LIEUTENANT TIMOTHY McHUGH,
SERGEANT BRENT CONWAY,                                                                           ,,.....
                                                                                                 ~
SERGEANT ERIC WILLIFORD,                                                                         u:,

SERGEANT KEVIN O'BRIEN,                                                             ::?c:        '-
SERGEANT TAMIKA ALLEN,                                                              ~-;.o(/)
                                                                                                 ~
                                                                                    ("'.) ('")   LJ,
SERGEANT HERBERT GIBBONS and
OFFICER CURTIS YOUNGER,
                                                                                     nrn
                                                                                    re:,
                                                                                                 O'

                                                                                     ~~          1J
                       Defendants.                                                   A            -..
                                                                                                  .r:: '
                                                                                                  (11


       This matter comes before the Court pursuant to Fed. R. Civ. P. 65 for a Temporary

Restraining Order and Preliminary Injunction. Having reviewed the papers filed in support of

and in opposition to this motion (if any), and being fully advised, the Court finds that Plaintiffs

have demonstrated (I) a strong likelihood of success on the merits, (2) the possibility that they

face immediate irreparable injury from Defendants' conduct, (3) the balance of equities and

hardships weighs in Plaintiffs' favor, and (4) the relief is in the public interest. Accordingly,

Plaintiffs are entitled to provisional injunctive relief, and the Court GRANTS Plaintiffs' motion

as follows:
    Case 2:19-cv-03326-JHS Document 2 Filed 07/30/19 Page 2 of 21



1. Upon finding that Plaintiffs have met their burden, this Preliminary Injunction is granted

   pursuant to Federal Rule of Civil Procedure 65 and the inherent equitable powers of the

   Court.

2. The Court hereby preliminarily RESTRAINS AND ENJOINS Defendants, their agents,

   servants, employees, attorneys, and all others in active concert or participation with

   Defendants, from changing Plaintiffs' job assignments, schedules or hours of work, or

   otherwise retaliating against Plaintiffs for filing this lawsuit.

3. The Court hereby preliminarily ENJOINS Defendants, their agents, servants, employees,

   attorneys, and all others in active concert or participation with Defendants, to recall or

   otherwise replace any changes to Plaintiffs' job assignments, schedules or hours of work

   made after Plaintiffs filed this lawsuit on July 29, 2019.

4. This Preliminary Injunction shall take effect immediately and shall remain in effect

   pending trial in this action or further order of this Court.

5. Plaintiffs are directed to file proof of bond, in the amount of$ _ _ _ _, within three

   days of this Order. The bond shall serve as security for all claims with respect to this

   Preliminary Injunction, and any additional injunctive relief ordered by the Court in this

   action.


                                                   By:

                                                                         ------       --
                                                   Joel H. Slomsky, J.




                                              2
         Case 2:19-cv-03326-JHS Document 2 Filed 07/30/19 Page 3 of 21



DEREK SMITH LAW GROUP, PLLC
IAN M. BRYSON, ESQUIRE
Attorney ID No. 321359
1835 Market Street, Suite 2950
Philadelphia, PA 19103
(215) 391-4790
ian@dereksmithlaw.com
Attorneys for Plaintiffs,
Audra McCowan and Jennifer Allen

                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA


AUDRA McCOWAN and                                             : Civil Action No. 19-cv-3326
JENNIFER ALLEN,
                                                              : CIVIL ACTION FOR
                       Plaintiffs,                            : DECLARATORY JUDGMENT,
                                                              : INJUNCTIVE RELIEF, and
       V.                                                     : DAMAGES

CITY OF PHILADELPHIA,                                         : JURY TRIAL DEMANDED
COMMISSIONER RICHARD ROSS JR.,
DEPUTY COMMISSIONER CHRISTINE COGLTER,                        : PLAINTIF}'S' MOTION FOR
CHIEF INSPECTOR DANIEL MacDONALD,                             : TEMPORARY RESTRAINING
INSPECTOR MICHAEL McCARRICK,                                  : ORDER and PRELIMINARY
LIEUTENANT TIMOTHY McHUGH,                                    : INJUNCTION
SERGEANT BRENT CONWAY,
SERGEANT ERIC WILLIFORD,
SERGEANT KEVIN O'BRIEN,
SERGEANT TAMIKA ALLEN,
SERGEANT HERBERT GIBBONS and
OFFICER CURTIS YOUNGER,

                       Defendants.


       Plaintiffs, Audra McCowan and Jennifer Allen, move before the Honorable Joel H.
Slomsky pursuant to Fed. R. Civ. P. 65 for a Temporary Restraining Order and Preliminary
Injunction preserving the status quo that existed at the time Plaintiffs' Verified Complaint was
filed on July 29, 2019 and enjoining Defendants and their agents from changing Plaintiffs' job
assignments, schedules or hours of work, or otherwise retaliating against Plaintiffs for filing this
lawsuit. In support of their motion, Plaintiffs rely on the attached memorandum oflaw.


                                                  3
        Case 2:19-cv-03326-JHS Document 2 Filed 07/30/19 Page 4 of 21



DEREK SMITH LAW GROUP, PLLC
IAN M. BRYSON, ESQUIRE
Attorney ID No. 321359
1835 Market Street, Suite 2950
Philadelphia, PA 19103
(215) 391-4790
ian@dereksmithlaw.com
Attorneys/or Plaintiffs,
Audra McCowan and Jennifer Allen

               IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF PENNSYLVANIA


AUDRA McCOWAN and                               : Civil Action No. 19-cv-3326
JENNIFER ALLEN,
                                                : CIVIL ACTION FOR
                    Plaintiffs,                 : DECLARATORY JUDGMENT,
                                                : INJUNCTIVE RELIEF, and
      v.                                        : DAMAGES

CITY OF PHILADELPillA,                          : JURY TRIAL DEMANDED
COMMISSIONER RICHARD ROSS JR.,
DEPUTY COMMISSIONER CHRISTINE COCLTER,
CHIEF INSPECTOR DANIEL MacDONALD,
INSPECTOR MICHAEL McCARRICK,
LIEUTENANT TIMOTHY McHUGII,
SERGEANT BRENT CONWAY,
SERGEANT ERIC WILLIFORD,
SERGEANT KEVIN O'BRIE1\,
SERGEANT TAMIKA ALLEN,
SERGEANT HERBERT GIBBONS and
OFFICER CURTIS YOUNGER,

                   Defendants.




     MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS' MOTION FOR
     TEMPORARY RESTRAINING ORDER and PRELIMINARY INJUNCTION




                                      4
           Case 2:19-cv-03326-JHS Document 2 Filed 07/30/19 Page 5 of 21



        Plaintiffs, Audra McCowan and Jennifer Allen ("Plaintiffs"), respectfully submit this

memorandum of law in support of their Motion for a Temporary Restraining Order and

Preliminary Injunction preserving the status quo that existed at the time Plaintiffs' Complaint

was filed on July 29, 2019, and enjoining Defendants, the City of Philadelphia, Commissioner

Richard Ross Jr., Deputy Commissioner Christine Coulter, Chief Inspector Daniel MacDonald,

Inspector Michael McCarrick, Lieutenant Timothy McHugh, Sergeant Brent Conway, Sergeant

Eric Williford, Sergeant Kevin O'Brien, Sergeant Tamika Allen, Sergeant Herbert Gibbons, and

Officer Curtis Younger ("Defendants"), and their agents, from changing Plaintiffs' job

assignments, schedules or hours of work, or otherwise retaliating against Plaintiffs for filing this

lawsuit.

                                   STATEMENT OF FACTS

I.     BRIEF DESCRIPTION OF THE UNDERLYING SUIT

       Plaintiffs are members of the Philadelphia Police Department ("PPD") and bring this civil

rights action against Defendants pursuant to Title VII of the Civil Rights Act of 1964, 42 U .S.C.

§§ 2000e et seq. ('Title VII"); Section 1981 of the Civil Rights Act of 1866, 42 U.S.C. § 1981

("Section 1981 "); Section 1983 of the Civil Rights Act of 1871, 42 U.S.C. § 1983 ("Section

1983"); the Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 et seq. ("FMLA"); the

Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201 et seq. ("FLSA"); the Pennsylvania

Whistleblower Law, 43 Pa.C.S. §§ 1421-1428 ("PWL"); and Pennsylvania common law for

Intentional Infliction of Emotional Distress ("IIED"). See Document 1.

       On January 31, 2019, Plaintiffs filed internal complaints with the PPD alleging sex

discrimination, sexual harassment and a hostile work environment within their special unit.

Immediately after filing their complaints, Plaintiffs suffered a cascade of retaliatory adverse



                                                  5
         Case 2:19-cv-03326-JHS Document 2 Filed 07/30/19 Page 6 of 21



employment actions, including having their work assignments, schedules and hours of work

changed without notice. A brieftimeline of Defendants' retaliatory employment actions against

Plaintiffs is as follows:


            •   In Fall 2018, Plaintiffs, both black females, were denied career-advancing training
                and job assignments in their special unit because of their status as black females;

            •   In December 2018, Plaintiffs complained to their supervisor, Defendant Williford,
                about denial of equal employment opportunities in their special unit motivated by
                their status as black females;

            •   From Fall 2018 through January 2019, Plaintiffs were subjected to sexually
                explicit verbally and physically harassing conduct by Defendant Younger;

            •   On January 29, 2019, Plaintiffs complained again to Defendant Williford and
                Defendant Allen, who tried to stop them from personally reporting Defendant
                Younger's conduct to Defendant MacDonald;

            •   On January 31, 2019, Plaintiffs emailed their sexual harassment complaints
                directly to Defendant MacDonald and texted a summary of their complaints to
                Defendant Ross;

            •   Immediately after filing their complaints, Defendants moved Plaintiffs to
                significantly different job assignments, and significantly changed Plaintiffs' work
                schedules, and subjected them to various other adverse employment actions;

            •   As a result of Defendants' actions, Plaintiffs were both forced to seek extensive
                medical treatment, including prescription antianxiety and antidepressant
                medication, as well as ongoing mental health counseling for psychological and
                emotional damage;

            •   Plaintiff Allen's family doctor took her out of work for four weeks from February
                through March 2019. When she returned to work, during a fitness for duty exam,
                the City's own doctor placed Ms. Allen on Restricted Duty due to psychological
                damage resulting from Defendants' ongoing conduct;

            •   On March 27, 2019, the same day Plaintiff Allen returned to work from sick
                leave, Defendants subjected her to additional retaliatory punishment including
                instituting a progressive discipline plan and significantly changing her work
                assignment from her Restricted Duty assignment;

            •   In June 2019, Plaintiff McCowan' s physicians took her out of work indefinitely as
                a result of psychological damage from Defendants' ongoing retaliatory conduct.

                                                 6
         Case 2:19-cv-03326-JHS Document 2 Filed 07/30/19 Page 7 of 21




            •   As detailed in Plaintiffs Verified Complaint, Defendants have significantly
                changed Plaintiffs' job assignments and hours of work multiple times over the
                past seven months in increasing retaliation for Plaintiffs' participation in various
                protected activities. Plaintiffs vehemently opposed each change in their working
                conditions, and the FOP filed a grievance as a result, since the changes were in
                violation of PPD policy and Plaintiffs' collective bargaining agreement, which
                requires at least 30-days' notice for such changes.
       The above are just some examples of the discrimination and retaliation that Defendants

subjected Plaintiffs.


II.     FACTS GIVING RISE TO THE NEED FOR PRELIMINARY RELIEF

       A.       STATUS QUO ON JULY 29, 2019

        On July 29, 2019, at approximately 4:00 pm, Plaintiffs filed their Verified Complaint in

the U.S. District Court for the Eastern District of Pennsylvania seeking injunctive and

declaratory relief, actual damages, compensatory damages, punitive damages, liquidated

damages, reinstatement, pre- and post-judgment interest, reasonable attorneys' fees and costs of

suit as remedies for Defendants' violations of their rights. See Document I.

       On the day Plaintiffs filed this lawsuit, Plaintiff McCowan was assigned to the PPD's

Police Radio unit but was out of work on sick leave, indefinitely, by order of her physicians to

treat ongoing anxiety and depression resulting from the negative work events described in pages

7 through 60 of Plaintiffs' Verified Complaint.

        Plaintiff Allen was assigned to the PPD's Neighborhood Services Unit ("NSU") in a

plainclothes administrative position. Her work schedule was 8:30 am to 4:30 pm, Monday

through Friday, with weekends off. Ms. Allen was on "Restricted Duty" by order of her

physicians as a result of the negative work events described in pages 7 through 60 of Plaintiffs'

Verified Complaint.




                                                  7
         Case 2:19-cv-03326-JHS Document 2 Filed 07/30/19 Page 8 of 21



       At 4:42 pm on July 29th, Plaintiffs' Counsel sent a copy of their Verified Complaint to

Nicole Morris, Esq., Chief Deputy City Solicitor at the City of Philadelphia Law Department to

notify Defendants of the lawsuit and to request Defendants' consent to waive service of process.

Exhibit A: Correspondence Between Counsel. Attorney Morris confirmed receipt of the email

and agreed to accept service for all but one Defendant. Id.

       Immediately upon being notified of this lawsuit, Defendants took additional retaliatory

actions against Plaintiffs detailed below.

       B.      CHANGE IN STATUS QUO ON JULY 30, 2019

       On July 30, 2019, the morning after Defendants became aware of this lawsuit,

Defendants again changed Plaintiff Allen's job assignment, schedule and hours of work in

retaliation for participating in this case. At approximately 12: 15 pm, Ms. Allen was notified by

her supervisor, Lieutenant Joseph Waters, that "effective immediately" Ms. Allen was reassigned

to the PPD's "Police Tow Squad" and her hours of work were being changed from:


            1. Ms. Allen's current schedule of steady Monday-Friday daytime work (8:30 am to

               4:30pm) with weekends-off to

            2. A completely different schedule rotating between daytime and nighttime shifts

               (7:00 am to 3:00 pm, 3:00 pm to 11 :00 pm) with rotating days off.


       Lieutenant Waters instructed Ms. Allen to report to Tow Squad, which is in a different

geographic location than NSU, "at 6:30 am tomorrow (July 31, 2019)." He handed her a yellow

sticky note with the details of her new assignment:




                                                 8
         Case 2:19-cv-03326-JHS Document 2 Filed 07/30/19 Page 9 of 21




       Lieutenant Waters told Ms. Allen that her reassignment "crune from the Safety Office."

Ms. Allen called the PPD's Safety Office and spoke with Molly O'Neil, a civilian supervisor,

who told Ms. Allen that the order to change her assignment and hours of work "crune from the

Deputy Commissioner's office." It is unheard of for a Deputy Commissioner to call the Safety

Office in reference to manpower. Upon learning of Defendants' most recent retaliatory adverse

employment action against her, Ms. Allen was forced to take 4 hours of sick leave and went

home for the day.

       The severe impacts that such retaliatory changes in Plaintiffs' working conditions have

had on Plaintiffs' physical and mental health over the past seven months are heavily documented

in their medical records from their frunily doctors, therapists and psychologists. They have been

forced to take prescription antidepressant and antianxiety medication including Venlafaxine and

Lorazepam as a result. Prior to events complained of in this case, Plaintiffs had no history of

inpatient mental health intervention, psychotropic treatment or any other history of outpatient

counseling.

       The unusually-suggestive proximity in time between events after Defendants becrune

aware of this lawsuit demonstrates a causal link between the filing of Plaintiffs' Verified

                                                 9
         Case 2:19-cv-03326-JHS Document 2 Filed 07/30/19 Page 10 of 21



Complaint on July 29, 2019 and the materially adverse changes to the terms and conditions of

Plaintiff Allen's employment on July 30, 2019.

        Therefore, Plaintiffs respectfully request a Temporary Restraining Order preserving the

status quo that existed at the time Plaintiffs' Complaint was filed on July 29, 2019, and enjoining

Defendants from changing Plaintiffs' job assignments, schedules or hours of work, or otherwise

retaliating against Plaintiffs for filing this lawsuit.

                                        LEGAL ARGUMENT

I.      STAND ARD FOR PRELIMINARY RELIEF

        Fed. R. Civ. P. 65 governs Injunctions and Restraining Orders. Rule 65(a) states that the

"court may issue a preliminary injunction only on notice to the adverse party." Fed. R. Civ. P.

65(a). On July 30, 2019, Plaintiffs provided notice to Defendants by serving a copy of their

motion on Defendants' attorney, Nicole Morris, via email.

        Rule 65(b) provides, "the court may issue a temporary restraining order without written

or oral notice to the adverse party or its attorney only if (A) specific facts in a ... verified

complaint clearly show that immediate and irreparable injury, loss, or damage will result to the

movant before the adverse party can be heard in opposition; and (B) the movant's attorney

certifies in writing any efforts made to give notice and the reasons why it should not be

required." Fed. R. Civ. P. 65(b). Plaintiffs' Counsel's Certification is attached hereto.

        The Third Circuit has suggested that the preservation of the status quo is the "purpose" of

preliminary relief, which enables the trial court "to attempt to minimize the probable harm to

legally protected interests between the time that the motion for a preliminary injunction is filed

and the time of the final hearing." Ortho Phann. Corp. v. Amgen, Inc., 882 F.2d 806, 814 (3d

Cir. 1989).



                                                    10
        Case 2:19-cv-03326-JHS Document 2 Filed 07/30/19 Page 11 of 21



        Courts in the Third Circuit consider the following factors in determining whether to grant

preliminary relief: "( 1) whether the movant has a reasonable probability of success on the merits;

(2) whether irreparable harm would result if the relief sough_t is not granted; (3) whether the

relief would result in greater harm to the non-moving party; and (4) whether the relief is in the

public interest." Swartzwelder v. McNeilly, 297 F.3d 228,234 (3d Cir. 2002); P.C. Yonkers. Inc.

v. Celebrations the Party & Seasonal Superstore, LLC, 428 F.3d 504, 508 (3d Cir. 2005). As

detailed below, Plaintiffs satisfy all of these factors.

II.     PLAINTlFFS ARE LIKELY TO SUCCEED ON THE MERITS OF THEIR
        CLAIMS

        Plaintiffs assert 15 causes of action in this matter: ( 1) Title VII disparate treatment; (2)

Title VII hostile work environment; (3) Title VII retaliation; (4) violations of FLSA protections

for nursing mothers; (5) FLSA retaliation; (6) FMLA interference; (7) FMLA retaliation; (8)

Section 1981 disparate treatment; (9) Section 1981 hostile work environment; ( 10) Section 1981

retaliation; ( 11) Section 1983 disparate treatment in violation of the Equal Protection Clause;

(12) Section 1983 hostile work environment in violation of the Equal Protection Clause; (13)

Section 1983 retaliation in violation of the Petition Clause; ( 14) PWL whistle blower retaliation;

and (15) IIED. See Document 1 pp. 60-93.

        In order to satisfy the first factor necessary for preliminary relief, Plaintiffs need not

prove a flawless case; rather they only need to make a prima facie showing of a reasonable

probability of success on the merits of any one of their causes of action. See Obum v. Shapp, 521

F.2d 142, 148 (3d Cir. 1975). As demonstrated in Plaintiffs Verified Complaint, pages 60-93,

Plaintiffs have a significant likelihood of success on the merits of every single one of their

claims. Moreover, Defendants retaliatory conduct between the filing of this lawsuit on July 29,




                                                   11
        Case 2:19-cv-03326-JHS Document 2 Filed 07/30/19 Page 12 of 21



2019 and July 30, 2019 clearly demonstrates Plaintiffs' likelihood of success on the merits of

their retaliation claims alone.

III.    PLAINTIFFS HA VE SUFFERED AND WILL CONTINUE TO SUFFER
        IRREPARABLE HARM

        As a result of Defendants' conduct, Plaintiffs have suffered and will continue to suffer

permanent psychological injury, ongoing First and Fourteenth Amendment violations, and

ongoing retaliation for asserting their rights to equal employment opportunity.

        To satisfy the second prong of the Third Circuit's test for granting preliminary relief, a

plaintiff must demonstrate that, in the absence of an injunction, the plaintiff will suffer harm that

is both (1) irreparable, and (2) immediate. Campbell Soup Co. v. ConAgra, Inc., 977 F2d 86, 91

(3d Cir. 1992) ("A [plaintiff] has suffered irreparable injury when the harm cannot be remedied

by damages."); Acierno v. New Castle County, 40 F.3d 645, 653 (3d Cir. 1994) ("Economic loss

does not constitute irreparable harm."); ECRI v. McGraw- Hill, Inc., 809 F.2d 223, 226 (3d

Cir.1987) (A "plaintiff must make a clear showing that irreparable harm will occur

immediately.").

        It has repeatedly been recognized by the federal courts at all levels that violation of

constitutional rights constitutes irreparable harm as a matter of law. Elrod v. Burns, 427 U.S.

347, 373-74 (1976) ("The loss of First Amendment freedoms, for even minimal periods of time,

unquestionably constitutes irreparable injury."); Abu-Jamal v. Price, 154 F.3d 128, 136 (3d Cir.

1998) (holding loss of First and Fourteenth Amendment freedoms unquestionably constitutes

irreparable injury under preliminary injunction analysis); Miller v . .Mitchell, 598 F.3d 139, 155

(3d Cir. 2010) (holding defendant's retaliation for plaintiffs exercise of First and Fourteenth

Amendment rights satisfies required showing of immediate irreparable harm); Chamber of

Commerce for Greater Philadelphia v. City of Philadelphia, 319 F.Supp.3d 773, 806 (E.D.Pa.


                                                 12
        Case 2:19-cv-03326-JHS Document 2 Filed 07/30/19 Page 13 of 21



2018); American Freedom Defense Initiative v. Southeastern Pennsylvania Transp. Auth., 92

F.Supp.3d 314,329 (E.D.Pa. 2015).

        Additionally, a plaintiff can also show irreparable harm by demonstrating "that there

exists some cognizable danger of recurrent violation of' their legal rights. lJnited States v. W.T.

Grant Co., 345 U.S. 629,633 (1953); City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983);

Anderson v. Davila, 125 F.3d 148, 164 (3d Cir. 1997) ("To show irreparable harm, the party

seeking injunctive relief must at least demonstrate ·that there exists some cognizable danger of

recurrent violation' of its legal rights.").

        Additionally, courts '·do not question that the deprivation of the ability of a ... plaintiff

to prove his or her case can constitute irreparable injury." Marxe v. Jackson, 833 F.2d 1121,

1125 (3d Cir. 1987). The anti-retaliation provisions of Title VII, the FLSA and the FMLA, for

example, are intended to allow employees to seek vindication of their statutory rights without

fear of reprisal, and retaliatory employment actions carry with them the risk that other similarly

situated employees will be deterred from protecting their own rights. See Holt v. Continental

Group, Inc., 708 F.2d 87, 91 (2d Cir. 1983) (stating retaliatory adverse employment action

carries risk of deterring employees from protecting statutory rights).

        Moreover, in Oshiver v. Court of Common Pleas, Court Administration, the U.S. District

Court for the Eastern District of Pennsylvania held that the "nervous and emotional problems"

that the plaintiff suffered and would continue to suffer as a result of the defendant's adverse

employment actions against her "cannot be cured by retrospective relief; and the plaintiff

requires a preliminary injunction to halt this continuing injury." Oshiver, 469 F.Supp. 645, 653

(E.D.Pa. 1979).




                                                  13
        Case 2:19-cv-03326-JHS Document 2 Filed 07/30/19 Page 14 of 21



        The Oshiver court further held that sex discrimination practiced by a governmental entity

constitutes irreparable harm:

        A further indication that plaintiff is suffering the irreparable injury required before
        a preliminary injunction may issue is that she has shown a substantial likelihood
        that she has been the victim of sex and/or age discrimination practiced by a
        governmental entity in violation of statutory command.

Id.

        Here, Plaintiffs have suffered and will continue to suffer immediate irreparable

harm absent a preliminary injunction. Defendants' ongoing retaliation will continue to

violate Plaintiffs' First and Fourteenth Amendment rights, as well as their statutory rights

to equal employment opportunity under Title VII. Under the Supreme Court's decision in

Elrod, deprivation of constitutional rights, "for even minimal periods of time,

unquestionably constitutes irreparable injury."

        Moreover, Defendants' ongoing retaliation has been an attempt to intimidate

Plaintiffs into dropping their claims and dissuade others from asserting their rights under

the law. Under the Marxe case, such a ''deprivation of the ability of a plaintiff to prove

his or her case can constitute irreparable injury."

       Additionally, Defendants' ongoing retaliation and sex discrimination has caused

and will continue to cause Plaintiffs to suffer severe psychological injuries. Plaintiffs

have been forced to seek ongoing medical care, including mental health counseling,

treatment with therapists, and prescription antidepressant and antianxiety medication as a

result of Defendants' conduct. Plaintiffs' psychological injuries have steadily increased

with each act of retaliation described in their Verified Complaint. Under Oshiver, the

"emotional problems" Plaintiffs suffered and will continue to suffer "cannot be cured by




                                                  14
        Case 2:19-cv-03326-JHS Document 2 Filed 07/30/19 Page 15 of 21



retrospective relief; and the plaintiffs require a preliminary injunction to halt this

continuing injury."

        Finally, the prospective harm will be immediate because it will literally occur

tomorrow. Defendants became aware that Plaintiffs filed their Verified Complaint on July

29, 2019, Defendants notified Plaintiff Allen that her assignment and hours of work were

changed on July 30, 2019, and the changes to Plaintiffs schedule are going to take effect

on July 31, 2019.

        Therefore, absent a preliminary injunctive from the Court, Plaintiffs will continue

to suffer immediate irreparable harm.

IV.     THE BALANCE OF EQUITIES AND HARDSHIPS WEIGHS
        DECIDEDLY IN PLAINTIFFS' FAVOR

       The balance of equities and hardships weighs heavily in Plaintiffs' favor. As set

forth above, without the requested preliminary relief, Plaintiffs will continue to suffer

irreparable harm. By contrast, the entry of a temporary restraining order or preliminary

injunction will result in no harm to Defendants.

        Plaintiffs are only asking the Court to preserve the status quo as it existed when

Plaintiffs filed their Verified Complaint on July 29, 2019 and to prevent Defendants from

further retaliating against them. Defendants have no lawful interest in retaliating against

employees for exercising their rights under the law. :'.vioreover, even if the entry of a

temporary restraining order or preliminary injunction were to cause some unanticipated

harm to Defendants, any "injury a defendant might suffer if an injunction were imposed

may be discounted by the fact that the defendant brought that injury upon itself."

Novartis Consumer Health, Inc. v. Johnson & Johnson-Merck Consumer Pharm. Co., 290

F.3d 578, 596 (3d Cir. 2002); see also Pappan Enters., Inc. v. Hardee's Food Sys., Inc.,


                                                   15
        Case 2:19-cv-03326-JHS Document 2 Filed 07/30/19 Page 16 of 21



143 F.3d 80 (3d Cir. l 998)("The self-inflicted nature of any harm suffered by [the party

opposing the injunction] also weighs in favor of granting preliminary injunctive relief.");

Opticians Ass'n v. Indep. Opticians, 920 F.2d 187, 197 (3d Cir. 1990) (stating same).

        Here, the balance of equities and hardships weighs heavily in Plaintiffs' favor and

therefore this Court can readily grant Plaintiffs' motion.

V.      IT IS IN THE PUBLIC INTEREST TO ENJOIN DEFENDANTS'
        UNAUTHORIZED CONDUCT

        Where, as here, a party demonstrates the likelihood of success on the merits and

the existence of irreparable harm, "it almost always will be the case that the public

interest will favor" the granting of a preliminary injunction. American Tel. & Tel. Co.

Winback & Conserve Program, Inc., 42 F.3d 1421, 1427 n.8 (3d Cir. 1994).

        As to this case in particular, the public has an interest in allowing City workers to

vindicate their rights without fear of improper retaliation by Defendants. The public

interest lies in favor of enjoining Defendants' unlawful conduct, and, accordingly, the

issuance of preliminary relief is warranted.

                                      CONCLUSION

        For the foregoing reasons, Plaintiffs respectfully request that the Court grant their

Motion for a Temporary Restraining Order and Preliminary Injunction and issue an Order

preserving the status quo and enjoining Defendants and their agents from changing

Plaintiffs' job assignments, schedules or hours of work, or otherwise retaliating against

Plaintiffs for filing this lawsuit.

                                               Respectfully submitted,




Dated:#
        Case 2:19-cv-03326-JHS Document 2 Filed 07/30/19 Page 17 of 21



DEREK SMITH LAW GROUP, PLLC
IAN M. BRYSON, ESQUIRE
Attorney ID No. 321359
1835 Market Street, Suite 2950
Philadelphia, PA 19103
(215) 391-4790
ian@dereksmithlaw.com
Attorneys for Plaintiffs,
Audra McCowan and Jennifer Allen

                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA


AUDRA McCOW AN and                                           : Civil Action No. l 9-cv-3326
JE~IFER ALLEN,
                                                             : CIVIL ACTION FOR
                       Plaintiffs,                           : DECLARATORY JUDGMENT,
                                                             : INJUNCTIVE RELIEF, and
       V.                                                    :DAMAGES

CITY OF PHILADELPHIA, et al.,                                : JURY TRIAL DEMANDED

                       Defendants.


              CERTIFICATION OF COUNSEL PRUSUANT TO FRCP 65(b)

       I certify pursuant to Fed. R. Civ. P. 65(b), on July 30, 2019, I gave notice to Defendants

of Plaintiffs' Motion for Temporary Restraining Order and Preliminary Injunction by emailing a

copy to Defendants' attorney, Nicole S. Morris, Chief Deputy City Solicitor, City of Philadelphia

Law Department, at Nicole.Morris@,phila.gov.




Dated: July 30, 2019




                                                17
        Case 2:19-cv-03326-JHS Document 2 Filed 07/30/19 Page 18 of 21



DEREK SMITH LAW GROUP, PLLC
IAN M. BRYSON, ESQUIRE
Attorney ID No. 321359
1835 Market Street, Suite 2950
Philadelphia, PA 19103
(215) 391-4790
ian@dereksmithlaw.com
Attorneys for Plaintiffs,
Audra McCowan and Jennifer Allen

                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA


AUDRA McCOW AN and                                           : Civil Action No. 19-cv-3326
JE:t\'NIFER ALLEN,
                                                             : CIVIL ACTION FOR
                       Plaintiffs,                           : DECLARATORY JlJDGMENT,
                                                             : INJUNCTIVE RELIEF, and
       V.                                                    : DAMAGES

CITY OF PHILADELPHIA, et al.,                                : JURY TRIAL DEMA:t--;DED

                       Defendants.


                                CERTIFICATION OF SERVICE

       I certify that on July 30, 2019, I filed the foregoing with the Clerk of Court, which will

then send a notification of such filing (NEF) via the CM/ECF to all counsel of record, including,

:'Jicole S. Morris, Chief Deputy City Solicitor, City of Philadelphia Law Department, 1515 Arch

Street, 16th Floor, Philadelphia, PA 19102. I certify that I also emailed the document to the party

listed above at Nicole.Morris(a),phila.gov. I will also mail the document by U.S. mail to the party

listed above.




Dated: July 30, 2019



                                                 18
7/30/2019                                                                       Workspace Webmail · Print
                                                    Case 2:19-cv-03326-JHS Document  2 Filed 07/30/19 Page 19 of 21
     fciD! I Close Window
      Subject: RE: Audra Mccowan and Jennifer Allen v. City of Philadelphia, Commissioner Richard Ross Jr., et al.
        From: Nicole Morris <Nicole.Morris@phila.gov>
              Date: Tue, Jul 30, 2019 12:05 pm
                    To: "ian@dereksmithlaw.com" <lan@dereksmithlaw.com>

     This is helpful. Thank you.

      Nicole S. Morris
      Chief Deputy City Solicitor
      City of Philadelphia Law Department
      1515 Arch Street, 16th floor
      Philadelphia, PA 19102
      215-683-5075

      From: ian@dereksmithlaw.com <ian@dereksmithlaw.com>
      Sent: Tuesday, July 30, 2019 12:02 PM
      To: Nicole Morris <Nicole.Morris@phila.gov>
      Subject: RE: Audra Mccowan and Jennifer Allen v. City of Philadelphia, Commissioner Richard Ross Jr., et al .
     ................................................. _..,,,,,,,.........................................................................._......- ...........................,,......................................................... .............................................. . .. ........................................................................
                                                                                                                                                                                                                                           ,,                                             ,, , .,

     1    External Email Notice. This email comes from outside of City government. Do not click on links or open                                                                                                                                                                                                                                                     I,
     ! attachments unless you recognize the sender.
     . . . . . . . . . . . . . . , , o o o o o O H H H H H H O O H " ' ' ' ' ' 0 0 H H - H H . . . . o , - 0 0 H - - H . . N00HOOHHHHHHOooooOOHOHHHH-OH• . . H-H_,.HO--H-HHHHH"OO•nnoo000000HHHHOH000PHHNH00M . . HOOHMHH000',0HHOH . . 0000000--nNMN0000HHOOHOOOO••,,oooOHOH . . OOO••OOOOOOOOHH000HOOOHOH00000000oOHHHHO•o• . . -HN00-00HHOOHOOH•'
                                                                                                                                                                                                                                                                                                                                                                     !
      Nicole,

      Defendant MacDonald's email address is Daniel.MacDonald@.Rhila.g.QY.. His work number is 685-3655-
      3954. His mobile number is 267-438-7161. I do not have his payroll number. Here are a few items I
      found on the internet regarding Defendant MacDonald:

                • 11tt12s://twitter.com{r212ddanmacdonald?lang=en

                                    o His PPD twitter account

                • httRs://www.inguirer.com/news/RhiladelRhia-12olice-deRartment-misconduct-tainted-coRs-
                  corru12tion-homeland-securitY.-center-20190322.html

                   March 22, 2019 "Philadelphia Chief Inspector Daniel MacDonald, who oversees the DVIC,
                                    o
                said a goal of the intelligence center is to build relationships between ... "
     A quick google search returned many more results on the spelling of his name, confirmation of his
     employment with the PPD, his role overseeing the DVIC, etc.                               ·

     Let me know if you need anything else, otherwise I will go ahead and send the complaint out for service
     of process on Defendant MacDonald.

     Thanks,

     Ian M. Bryson, Esquire
     DEREK SMITH LAW GROUP, PLLC
     1835 Market Street, Suite 2950, Philadelphia, PA 19103
     Phone: 215-391-4790 ext. 110 I Fax: 215-501-5911
     www.discriminationandsexualharassmentlalY)'.ers.com

     Employment Lawyers Representing Employees Exclusively                                                                                                                                                                                                                                                      EXH'BIT
     New Jersey Office: 73 Forest Lake Drive, West Milford, NJ 07421 1973-388-8625
     New York Office: One Penn Plaza, Suite 4905, New York, NY 101191212-587-0760
     Miami Office: 701 Brickell Avenue, Suite 1310, Miami, FL 33131 1305-946-1884
                                                                                                                                                                                                                                                                                                                    j~
 !
https.//emai103.godaddy.com/viewJ>rint_multi.php?uidArray=2738IINBOX&aEmlPart"'O                                                                                                                                                                                                                                                                                          1/3
7/30/2019                                                                Workspace Webmail :. Print
                                             Case 2:19-cv-03326-JHS Document  2 Filed 07/30/19 Page 20 of 21
   This message and any attachments may contain legally privtleged mformatJ.on or confidential mformatJ.on, whtch is mformatJ.on intended for the mdtvidual or entJ.ty
   1dent1.fied above, as the addressee or mtended rec1p1ent(s), only If you are not the addressee, or 1fthis message has been addressed to you m error, you are not
   authonzed to read, copy or dtstnbute this message and any attachments hereto, and are asked that you please delete thts e-mail message and any attachments
   (includmg all copies) and notify the sender by return e-mail or by phone at 610-844-1779. Delivery of this message and any attachments to any person other than the
   mtended recipient(s) 1s not mtended many way to waive the confident1altty of the message or a pnv1lege.



       -------- Original Message --------
       Subject: RE: Audra Mccowan and Jennifer Allen v. City of Philadelphia,
       Commissioner Richard Ross Jr., et al.
       From: Nicole Morris <Nicole.Morris@.12hila.gov>
       Date: Tue, July 30, 2019 11:45 am
       To: "ia n@dereksmithlaw.com" < ian@dereksmith law. com>

       Ian, I will accept service for all of the defendants with the exception of "Chief
       Inspector Daniel MacDonald." I don't know who that is.

       Nicole S. Morris
       Chief Deputy City Solicitor
       City of Philadelphia Law Department
       1515 Arch Street, 16th floor
       Philadelphia, PA 19102
       215-683-5075

       From: .@.Q_@dereksmithlaw.com <ian@dereksmithlaw.com>
       Sent: Monday, July 29, 2019 4:42 PM
       To: Nicole Morris <Nicole.Morris@.Qhila.gov>
       Subject: Audra Mccowan and Jennifer Allen v. City of Philadelphia,
       Commissioner Richard Ross Jr., et al.

       j External Email Notice. This email comes from outside of City government. Do not click on links or I
       !open attachments unless you recognize the sender.                                                  !
       ............"""" .......................... - ......................................................................................................................................................................................................................................................................................=



       Dear Ms. Morris,

       This firm has the privilege of representing the interests of Ms. Audra Mccowan and Ms. Jennifer
       Allen in a legal action against the City of Philadelphia, Commissioner Richard Ross Jr., Deputy
       Commissioner Christine Coulter, and others, filed this afternoon in the Eastern District of
       Pennsylvania.

       Please let me know if Defendants will waive service of process.

       Have a great night.

       Thanks,

       Ian M. Bryson, Esquire
       DEREK SMITH LAW GROUP, PLLC
       1835 Market Street, Suite 2950, Philadelphia, PA 19103
       Phone: 215-391-4790 ext. 110 I Fax: 215-501-5911
       www.discriminationandsexualharassmentla~ers.com

       Employment Lawyers Representing Employees Exclusively
       New Jersey Office: 73 Forest Lake Drive, West Milford, NJ 07421 I 973-388-8625
       New York Office: One Penn Plaza, Suite 4905, New York, NY 101191212-587-0760
       Miami Office: 701 Brickell Avenue, Suite 1310, Miami, FL 331311 305-946-1884

       Thts message and any attachments may contam legally privileged mformat1on or confidenual mformatJ.on, which is information intended for the
       mdJ.v1dual or entity identified above, as the addressee or intended recip1ent(s), only If you are not the addressee, or if this message has been addressed

https://email03.godaddy.com/view_prtnt_multi.php?uidArray=273811NBOX&aEm1Part=O                                                                                                                                                                                                                                                                2/3
7/30/2019                                                                        Workspace Webmail :. Print
                         Case 2:19-cv-03326-JHS Document 2 Filed 07/30/19 Page 21 of 21
       to you m error, you are not authorized to read, copy or d1stnbute. this m.essage and any attachments hereto, and are asked that you please delete this e-


     I mail message and any attachments (including 11.ll copies) and notify the sender by return e-mail or by phone at 610-844-1779. Delivery of this message
       and my attachments to my person other thail the mtended rec1p1ent(s) 1s not intended many way to waive the confidentiality of the message or a
       pnv1lege.



                                                           Copyright© 2003-2019. All rights reserved.




https://email03.godaddy.com/view_print_multi.php?uidArray=2738!1NBOX&aEmlPart=O                                                                                    3/3
